Per curiam.
Davis was convicted of the offense of theft by conversion on June 20,1978, and sentenced to a term of imprisonment and probation by the Superior Court of Richmond County. His sentence was appealed to the Court of Appeals, and pending final determination thereof, he filed a petition for voluntary suspension. On February 6, 1980, this Court entered an order of suspension under the provisions of Rule 4-106 of the Rules and Regulations of the State Bar of Georgia.
Thereafter, his conviction was affirmed by the Court of Appeals, and Davis filed a petition for voluntary surrender of his license in view of the foregoing.
The State Disciplinary Board recommends that the petition be accepted.
The voluntary surrender of license by a lawyer is the equivalent of disbarment. The petition is granted, under the conditions that Davis shall be re-admitted to the State Bar of Georgia only upon compliance with the reinstatement rules in effect at the time any such petition be filed.

Petition granted.


All the Justices concur.